 


110 HRES 595 RH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 97
110th CONGRESS 
1st Session 
H. RES. 595
[Report No. 110–286] 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1 (legislative day, July 31), 2007 
Ms. Slaughter, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed  
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of Wednesday, August 1, 2007, providing for consideration of the bill (H.R. 3161) making appropriations for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2008, and for other purposes. 
 

August 1 (legislative day, July 31), 2007
Referred to the House Calendar and ordered to be printed
